DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 12 – 16, filed 10/18/2021, with respect to the rejections under 35 USC 102 have been fully considered but they are not persuasive.
The applicant argues that Asati does not teach the amended limitations of the claims directed to performing the claimed evaluation on particular generating assets. Updated rejections are appended below in light of the amendments. The examiner respectfully submits that Asati throughout teaches that the disclosed analytics may be performed on a fleet, plant, and/or individual generating asset ([0294], [0268] – [0281], [0212], [0133]), clearly illustrating that the analytics process may be applied to specific, individual components of the power generating system at any desired granularity, and rolled up into a system, plant, or even fleet calculation for determining an optimized operating condition system-wide, or at any desired granularity. When applied to an individual component, the sensor and control aspects of the process will be applied to said component separately.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 9 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asati et al. (US 2016/0281607).

Regarding claim 1, Asati teaches optimizing operating parameters of a power generation facility for maximizing profits (FIG. 9):
A method, comprising: 
selecting, by a system comprising at least one processor, an initial price of life value representing a cost per unit of credited parts-life consumed parts-life for one or more power-generating plant assets, wherein the initial price of life value comprises a life vector quantity that comprises separate initial price of life values for respective components of the one or more power-generating plant assets ([0081], quantification of financial preferences for each asset; [0168] optimizing operation including profit by including consumed component life cost; operating setpoints including base, turndown, peak, etc. ([0137], [0146]), and extending component part-life through operating point selection [0193]; process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]); 
performing, by the system, a set of inner loop processes comprising determining for respective time units of a plurality of time units over a life cycle of the one or more power-generating plant assets, values of one or more operating variables that maximize or substantially ([0006], turbine life impact variables; [0083], sensors determining inputs such as temperature, used in economic models; [0151]; output and temperature among other set operating parameters; FIG. 9, 170 optimized operating parameters; FIG. 13, 305 first model; analogous to claimed inner loop process, maximizing profits within given ambient and market conditions and parts life data (i.e. maintenance schedules, part replacement) being balanced to optimize system profitability, by minimizing life cycle cost including modeling of specific parts and modeling profitability for various offer curves ([0114] – [0129]), with modeling calculations being performed at predetermined periods that may be separately performed “every five minutes”, for example [0131] ; process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]); 
determining, by the system, a predicted amount of credited parts-life and consumed parts-life over the life cycle for the one or more power-generating plant assets based on the values of the one or more operating variables and a price of life vector quantity that includes respective price of life components corresponding to the respective components of the one or more power- generating plant assets (life cycle cost LCC, 174; [0168]; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133])); and 
performing, by the system, outer loop processes comprising (FIG. 9, 180 offline model; FIG. 13, 306 predictive model; analogous to claimed outer loop):
in response to determining that the predicted amount of credited parts-life and consumed parts-life satisfies a defined constraint relative to a target life, executing the outer loop processes over a vector-valued price of life, wherein respective values of the vector-valued price of life correspond to the respective components of the one or more power-generating plant assets, and generating, operating profile data for the one or more power-generating plant assets over the life (175 – determine augmented setpoints; simulation [0101] optimization cycle; FIG. 13 – 15, [0147] – [0151], 325 first model for optimizing operation based on first performance factors, results used in 335 second model with respect to additional factors; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]), wherein the generating the operating profile data comprises using model data that is stored as pre-calculated values, wherein the model data is customized for the one or more power-generating plant assets, wherein the generating the operating profile data based on the model data improves execution time to generate the operating profile data based on reducing inner loop processes to arithmetic operations (inner loop is analogous to first model which uses operating data to calculate set points based on model), which mitigates evaluation of functions over successive outer loop iterations (outer loop analogous to second model which is predictive), wherein the set of inner loop processes facilitate determination of an operating profile that maximizes respective profit levels of the profit levels for time units of a maintenance interval ([0123] – [0127], modeling and simulation of potential profit levels based on offer curves), and wherein the outer loop iterations facilitate determination of whether an actual target parts-life for the one or more power-generating plant assets resulting from the operating profile is within a defined tolerance of a target parts-life ([0114] – [0122], life cycle cost includes necessary parts replacements/maintenance/repairs which directly impact operating costs); and 
based on the actual target parts-life being within the defined tolerance of the target parts- life, automatically controlling, by the system via the at least one processor, the one or more power-generating plant assets such that the one or more power generating plant assets operate according to the operating profile data (FIG. 15, 345, [0151], adjust turbine operation).
Regarding claim 2, Asati teaches:
The method of claim 1, wherein the set of inner loop processes are a first set of inner loop processes, and wherein the method further comprises: 

modifying, by the system, the price of life value to yield a modified price of life value, wherein the modifying comprises;
based on the predicted amount of credited parts-life and consumed parts-life being more than the target life, increasing the price of life value to yield the modified price of life value, and 
based on the predicted amount of credited parts-life and consumed parts-life being less than the target life, decreasing the price of life value to yield the modified price of life value;  
performing, by the system for the respective time units based on the modified price of life value, a second set of inner loop processes comprising determining updated values of the one or more operating variables that maximize or substantially maximize the profit values; 
determining, by the system, an updated predicted amount of credited parts-life and consumed parts-life based on the updated values of the one or more operating variables; and 
in response to determining that the updated predicted amount of credited parts-life and consumed parts-life satisfies the defined constraint relative to the target life, generating, by the system, the operating profile data for the one or more power-generating plant assets based on the updated values of the one or more operating variables for the respective time units ([0100] – [0103] optimizing setpoints based on various constraints – multiple simulation runs to find optimal setpoints).
Regarding claim 3, Asati teaches:
The method of claim 1, wherein the determining the values of the one or more operating variables that maximize or substantially maximize the profit values comprises determining the values of the one or more operating variables based on forecast data representing at least one predicted ambient condition and at least one predicted market condition for the respective time units of the life cycle (operating parameters and price of power [0074]).
Regarding claim 4, Asati teaches:
The method of claim 1, further comprising referencing, by the system, the model data for the one or more power-generating plant assets to obtain the at least one of the values of the one ([0091] covers model development).
Regarding claim 5, Asati teaches:
The method of claim 3, wherein the at least one predicted ambient condition comprises at least one of an ambient temperature, an ambient pressure, or an ambient humidity, and the at least one predicted market condition comprises at least one of an energy demand, an electricity price, or a fuel price ([0096] ambient air dew point requires at least temperature and humidity; [0117] energy sale price).
Regarding claim 9, Asati teaches:
The method of claim 1, wherein the determining the values of one or more operating variables that maximize or substantially maximize profit values based on the price of life value comprises performing the determining for respective different subsets of the time units in parallel (multiple time periods [0061]).
Regarding claim 10, Asati teaches:
The method of claim 1, further comprising: 
setting, by the system, a range of acceptable values for the target life; and 
determining, by the system, a value of the target life and values of the one or more operating variables that maximize or substantially maximize profit ([0113] – [0114], adjusting parameters of life-cycle cost for optimum operation, i.e. maximum profit).

Regarding claim 11, Asati teaches (FIG. 9):
A system, comprising: 
a memory that stores executable components; 
a processor, operatively coupled to the memory ([0079]), that executes the executable components, the executable components comprising: 

determine, for respective time units of a plurality of time units for a maintenance interval for respective stages of one or more power-generating plant assets, first values of one or more operating variables that maximize or substantially maximize profit values based on an estimated price of life value representing a cost per unit of created parts-life and consumed parts-life for the respective stages of the one or more power-generating plant assets. wherein the first values of the one or more operating variables are determined separately for the respective stages based on the respective time units of the plurality of time units, and wherein the first values comprise a life vector quantity that comprises respective first price of life values for the respective stages, ([0006], turbine life impact variables; [0008] change asset maintenance plans or work scope; FIG. 31 – 36, maintenance monitoring and control methods; [0083], sensors determining inputs such as temperature, used in economic models; [0085], service model 73; [0151]; output and temperature among other set operating parameters; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]), 
in response to determining that an estimated number of units of parts-life created and parts-life consumed as a result of operating the one or more power-generating plant assets in accordance with the first values satisfies a defined constraint relative to a target life, execute the outer loop processes over a vector-valued price of life, wherein respective values of the vector-valued price of life correspond to the respective components of the one or more power-generating plant assets, and generate operating schedule data for the one or more power-generating plant assets based on the first values (175 – determine augmented setpoints; simulation [0101] optimization cycle; FIG. 13 – 15, [0147] – [0151], 325 first model for optimizing operation based on first performance factors, results used in 335 second model with respect to additional factors; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]), wherein, to generate the (inner loop is analogous to first model which uses operating data to calculate set points based on model), which mitigates evaluation of functions over successive outer loop iterations (outer loop analogous to second model which is predictive);
in response to determining that the estimated number of units of parts-life created and parts-life consumed does not satisfy the defined constraint relative to the target life, modify the estimated price of life value to yield a modified price of life value and determine, for the respective stages based on the respective time units of the plurality of time units for the maintenance interval for the respective stages of the one or more power-generating plant assets, second values of the one or more operating variables that maximize or substantially maximize profit values based on the modified price of life value, wherein the second values of the one or more operating variables are determined separately for the respective time units of the plurality of time units (175 – determine augmented setpoints; simulation [0101] optimization cycle, [0101] optimizing setpoints; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]), wherein the inner loop processes facilitate determination of an operating profile that maximizes respective profit levels of the profit levels for the respective time units of the respective stages of the maintenance interval ([0123] – [0127], modeling and simulation of potential profit levels based on offer curves; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]), and wherein the outer loop iterations facilitate determination of whether an actual target parts-life for the one or more power-generating plant assets resulting from the operating profile is within a defined tolerance of a target parts-life ([0114] – [0122], life cycle cost includes necessary parts replacements/maintenance/repairs which directly impact operating costs); and 
wherein based on the actual target parts-life being within the defined tolerance of the target parts- life, the processor controls the one or more power-generating plant assets such that the one or more power-generating plant assets operate according to the operating schedule data (FIG. 15, 345, [0151], adjust turbine operation).
Regarding claim 12, Asati teaches:
The system of claim 11, wherein the one or more operating variables comprise at least one of a power output or an operating temperature of the one or more power- generating plant assets ([0083], sensors determining inputs such as temperature).
Regarding claim 13, Asati teaches:
The system of claim 11, wherein the profile generation component is configured to determine at least one of the first values or the second values of one or more operating parameters that maximize or substantially maximize the profit values further based on forecast data representing at least one predicted ambient condition and at least one predicted market condition for the respective time units of the maintenance interval ([0096] ambient air dew point requires at least temperature and humidity; [0117] energy sale price).
Regarding claim 14, Asati teaches:
The system of claim 11, wherein the profile generation component is further configured to determine at least one of the first values or the second values of one or more operating parameters that maximize or substantially maximize the profit values based on model data that models performance and parts-life consumption for the one or more power-generating plant assets as a function of the one or more operating variables ([0091] covers model development).
Regarding claim 15, Asati teaches:
The system of claim 13, wherein the at least one predicted ambient condition comprises at least one of an energy demand, an ambient temperature, an ambient pressure, or an ambient humidity, and the at least one predicted market condition comprises at least one of an electricity ([0096] ambient air dew point requires at least temperature and humidity; [0117] energy sale price).

Regarding claim 18, Asati teaches (FIG. 9):
A non-transitory computer-readable medium having stored thereon executable instructions that, in response to execution, cause a system comprising at least one processor to perform operations ([0079]), the operations comprising: 
selecting an initial price of life value representing a cost per unit of credited parts-life and consumed parts-life for one or more power-generating plant assets, wherein the initial price of life value comprises a life vector quantity that comprises separate initial price of life values for respective components of the one or more power-generating plant assets (174, LCC; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]); 
determining, for respective time units of a group of time units for a life cycle of the one or more power- generating plant assets, values of one or more operating variables that maximize or substantially maximize profit values based on the price of life value, the one or more operating variables comprising at least one of power output or operating temperature, wherein the values of the one or more operating variables are determined separately for the respective time units of the group of time units and the respective components ([0006], turbine life impact variables; [0083], sensors determining inputs such as temperature, used in economic models; [0151]; output and temperature among other set operating parameters; maximizing profits within given ambient and market conditions and parts life data (i.e. maintenance schedules, part replacement) being balanced to optimize system profitability, by minimizing life cycle cost including modeling of specific parts and modeling profitability for various offer curves ([0114] – [0129]), with modeling calculations being performed at predetermined periods that may be separately performed “every five minutes”, for example [0131] ; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]); 
determining, for the respective time units, predicted numbers of units of parts-life for the one or more power-generating plant assets based on the values of the one or more operating variables and a price of life vector quantity that includes respective price of life values that correspond to the respective components of the one or more power-generating plant assets (175 – determine augmented setpoints; simulation [0101] optimization cycle; FIG. 13 – 15, [0147] – [0151], 325 first model for optimizing operation based on first performance factors, results used in 335 second model with respect to additional factors; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]); 
determining a predicted life of the one or more power-generating plant assets based on at least one of a sum or an integration of the predicted numbers of units of parts- life across the respective time units (175 – determine augmented setpoints; simulation [0101] optimization cycle, [0101] optimizing setpoints; FIG. 13 – 15, [0147] – [0151], 325 first model for optimizing operation based on first performance factors, results used in 335 second model with respect to additional factors); and 
in response to determining that the predicted life satisfies a defined constraint relative to a target life, executing the outer loop processes over a vector-valued price of life, wherein respective components of the vector-valued price of life correspond to the respective components of the one or more power-generating plant assets, and generating operating profile data for the one or more power- generating plant assets over the maintenance duration based on the values of the one or more operating variables for the respective time units (175 – determine augmented setpoints; simulation [0101] optimization cycle, [0101] optimizing setpoints; FIG. 13 – 15, [0147] – [0151], 325 first model for optimizing operation based on first performance factors, results used in 335 second model with respect to additional factors; optimizing operation including profit by including consumed component life cost process may be performed at any desired level of granularity including per component [0294], [0268] – [0281], [0212], [0133]),
and based on model data that is stored as pre-calculated values, wherein the model data is customized for the one or more power-generating plant assets, and wherein the generating the operating profile data based on the model data decreases an amount of time to generate the operating profile data based on reducing inner loop (inner loop is analogous to first model which uses operating data to calculate set points based on model) processes to arithmetic operations, which mitigates evaluation of functions over successive outer loop iterations (outer loop analogous to second model which is predictive), wherein the inner loop processes facilitate determination of an operating profile that maximizes respective profit levels of the profit levels for time units of a maintenance interval ([0123] – [0127], modeling and simulation of potential profit levels based on offer curves), and wherein the outer loop iterations facilitate determination of whether an actual target parts-life for the one or more power-generating plant assets resulting from the operating profile is within a defined tolerance of a target parts-life ([0114] – [0122], life cycle cost includes necessary parts replacements/maintenance/repairs which directly impact operating costs); and 
based on the actual target parts-life being within the defined tolerance of the target parts- life, automatically initiating operation of the one or more power-generating plant assets in accordance with the operating profile data based on the determining that the predicted life satisfies the defined constraint relative to the target life (FIG. 15, 345, [0151], adjust turbine operation).
Regarding claim 19, Asati teaches:
The non-transitory computer-readable medium of claim 18, wherein the operations further comprise: in response to determining that the predicted life does not satisfy the defined constraint: modifying, by the system, the price of life value to yield a modified price of life value; 
determining, by the system for the for the respective time units based on the modified price of life value, updated values of the one or more operating variables that maximize or substantially maximize the profit values; 

determining, by the system, an updated predicted life of the one or more power-generating plant assets based on at least one of a sum or an integration of the updated predicted number of units of parts-life across the respective time units; and 
in response to determining that the updated predicted life satisfies the defined constraint relative to the target life, generating, by the system, the operating profile data for the one or more power-generating plant assets based on the updated values of the one or more operating variables for the respective time units (175 – determine augmented setpoints; simulation [0101] optimization cycle, [0101] optimizing setpoints),
and automatically initiating operation of the one or more power-generating plant assets in accordance with the operating profile data based on the updated values of the one or more operating variables for the respective time units (FIG. 15, 345, [0151], adjust turbine operation).
Regarding claim 20, Asati teaches:
The non-transitory computer-readable medium of claim 18, wherein the determining the values of the one or more operating variables that maximize or substantially maximize the profit values comprises determining the values of the one or more operating variables based on forecast data representing at least one predicted ambient conditions and at least one predicted market conditions for the respective time units of the life cycle ([0096] ambient air dew point requires at least temperature and humidity; [0117] energy sale price).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 8,  and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asati et al. (US 2016/0281607).

Regarding claim 6, Asati teaches defining objective functions for various desired performance criteria, but fails to expressly disclose:
The method of claim 1, wherein the determining the values of one or more operating variables that maximize or substantially maximize the profit values comprises determining, for each time unit, at least one of a value of the power output or a value of the operating temperature that maximizes or substantially maximizes
 ElectricityPrice*MW - FuelCost*FuelUsed(MW, T, Amb) - λ,*FHH_Consumed(MW, T, Amb) 
where ElectricityPrice is a forecasted price of power at the time unit, 
MW is the value of the power output for the time unit, 
FuelCost is a forecasted price of fuel for the time unit, 
T is the value of the operating temperature for the time unit, 
Amb is at least one value of at least one ambient conditions for the time unit, 
FuelUsed(MW, T, Amb) is a forecasted amount of fuel consumed for the time unit as a function of MW, T, and Amb 
λ, is the price of life value, and FHH_Consumed(MW, T, Amb) is a forecasted number of factored fired hours that are created or consumed for the time unit as a function of MW, T, and Amb.
However, the claimed formula is an obvious matter of design choice for the objective function given the teachings of Asati, since profit is readily defined by revenue – costs. Asati provides for optimizing profits by minimizing costs given price constraints and life cycle cost model information.
Regarding claim 7, Asati teaches:
The method of claim 6, wherein the determining the values of one or more operating variables that maximize or substantially maximize the profit values comprises determining values ([0072]).
Regarding claim 8, Asati teaches:
The method of claim 7, wherein the referencing comprises referencing an array of pre-calculated values of FuelUsed(MW, T, Amb) and FHH_Consumed(MW, T, Amb) for ranges of MW and T stored in one or more memories for one or more values of Amb ([0072]).

Regarding claim 16, Asati teaches defining objective functions for various desired performance criteria, but fails to expressly disclose:
The system of claim 11, wherein the profile generation component is configured to determine, as at least one of the first values or the second values of the one or more operating parameters that maximize or substantially maximize the profit values, values of the one or more operating parameters that maximize or substantially maximize 
ElectricityPrice*MW - FuelCost*FuelUsed(MW, T, Amb) - λ,*FHH_Consumed(MW, T, Amb) 
where ElectricityPrice is a forecasted price of power at the time unit, 
MW is the value of the power output for the time unit, 
FuelCost is a forecasted price of fuel at the time unit, 
T is the value of the operating temperature for the time unit, 
Amb is one or more values of one or more ambient conditions for the time unit, 
FuelUsed(MW, T, Amb) is a forecasted amount of fuel consumed for the time unit as a function of MW, T, and Amb, 
λ, is a price of life value, and 
FHH_Consumed(MW, T, Amb) is a forecasted number of factored fired hours that are created or consumed for the time unit as a function of MW, T, and Amb.
However, the claimed formula is an obvious matter of design choice for the objective function given the teachings of Asati, since profit is readily defined by revenue – costs. Asati provides for optimizing profits by minimizing costs given price constraints and life cycle cost model information.
Regarding claim 17, Asati teaches:
The system of claim 16, wherein the profile generation component is configured to reference an array of pre-calculated values of FuelUsed(MW, T) and FHH_Consumed(MW, T) stored on the memory for ranges of MW and T in connection with determining the at least one of the first values or the second values of the one or more operating parameters that maximize or substantially maximize the profit values ([0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624